Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-12, 14-17, 19, and 21-26 are allowed.
Independent claims 1, 12 and 14 are allowed because the prior art of record fails to teach or render obvious the inclusion of the limitation that “each of the plurality of portable computing devices comprises a substantially rigid paraxylene coating substantially enclosing each of the plurality of portable computing devices, the substantially rigid paraxylene coating having at least one opening for exposing a connector of each of the plurality of portable computing devices” as recited in each of independent claims 1, 12 and 14.
Other dependent claims are allowed because they directly or indirectly depend on one of independent claims 1, 12 and 14 which is allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Nguyen whose telephone number is (571) 272-1748.  The examiner can normally be reached on Monday -Thursday 7:00 am - 5:00 pm ET.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/pair/PublicPair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Nguyen/
Primary Examiner
CRU, AU 3991

Conferees:
/Tuan H. Nguyen/
Primary Examiner
CRU, AU 3991

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991